Citation Nr: 1116933	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  10-42 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to June [redacted], 2009 for payment of additional compensation benefits for a dependent spouse.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to May 1994.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the RO in Waco, Texas.

The Board notes that the Veteran is unrepresented before VA.  See the Veteran's November 2010 statement.

FINDINGS OF FACT

1.  Since September 1999, the Veteran has received VA disability compensation benefits at a rate higher than 30 percent.  Subsequently she was awarded additional compensation for her then spouse, M.L.H.   

2.  The Veteran married M.L.H. in May 2001 and was divorced from him in May 2005.
 
3.  The Veteran entered a common-law marriage with R.M.D. in June 2005.

4.  A completed VA Form 21-686c (Declaration of the Status of Dependents) was provided to VA on June [redacted], 2009.

5.  There is no evidence on file that the Veteran notified VA of her May 2005 divorce and June 2005 remarriage prior to June 2009.


CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date for payment of additional benefits for dependent spouse prior to June [redacted], 2009, have not been met.  38 U.S.C.A. §§ 501, 5110, 5112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.400, 3.401 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). This case, however, is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Further, VA has no duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid her in substantiating this claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

However, in a September 2010 statement of the case, the RO informed the appellant of the provisions of 38 C.F.R. §§ 3.400, 3.204, 3.205, and 3.213, which relate to the matter of receiving an additional allowance for dependents, and relate to effective dates.  The appellant has been provided the opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  The Board finds that there is sufficient evidence to make a determination in this case, and the appellant is not prejudiced by a decision at this time.

Analysis

Initially, the Board notes that the RO has determined that the Veteran's original claims file has been lost.  The Veteran was advised of this fact in May 2009, and the RO asked her to submit a copy of any correspondence she had received from VA.  The record before the Board consists of a rebuilt claims file.  

The Veteran essentially contends that an effective date prior to June 2009 should be assigned for the award of additional compensation for her spouse, R.M.D.

Any veteran entitled to compensation for disability rated not less than 30 percent is entitled to additional compensation for dependents, to include a spouse.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

Since September 1999, the Veteran has received VA disability compensation benefits at a rate higher than 30 percent.  Subsequently she was awarded additional compensation for her then spouse, M.L.H.   

By a letter to the Veteran in June 2009, the RO indicated that it recently sent her a form asking about her dependents, and that she had not responded.  The RO asked her to complete and return a Declaration of Status of Dependents form (VA Form 21-686c).

On June [redacted], 2009, the RO received a completed VA Form 21-686c from the Veteran in which she reported she had married M.L.H. in May 2001, and divorced him on May [redacted], 2005.  She reported that she married R.M.D. on July [redacted], 2005.

By a letter to the appellant dated in August 2009, the RO informed her that it had removed her former spouse M. from her award effective June 1, 2005, and added her current spouse R. effective June [redacted], 2009, the date of receipt of her claim.

The Veteran appealed, and in a September 2009 notice of disagreement, she asserted that she had been living with R. as his common-law wife since June [redacted], 2005.  She said her husband R. asked her to marry him on June [redacted], 2005.  She enclosed photocopies of their joint tax returns dated from 2005 to 2008, showing that her last name was the same as her former husband's last name until 2007.  She essentially asserted that the effective date of the award should have been in June 2005.

In statements dated in June 2010, the Veteran said she sent "the paperwork" to VA after her divorce from M. in May 2005, and left a voicemail for a VA employee, asking her to call if there were any problems.  She said she never received a return call from VA, and assumed the VA updated her records.  She stated that she began living with R. in December 2004, and that they asked each other to be married on June [redacted], 2005.  She said they had planned to have a wedding ceremony on June [redacted], 2005, but could not do so for financial reasons, and had been holding themselves out as married since June 2005.

In an August 2010 administrative decision, the RO determined that a common-law marriage was held to exist between the Veteran and R. from July [redacted], 2005.

In her October 2010 substantive appeal, the Veteran said that she mailed completed paperwork to VA on July 30, 2005, and never received a response from VA until VA's February 2009 letter, which requested the same documents she had mailed to VA in 2005.  She said that in 2005, she did not mail the documents to VA via certified mail, and she had no mailing receipt.  She also said she did not have a copy of the documents she mailed to VA in 2005.

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth or adoption.  38 U.S.C.A. § 5110(n) (West 2002 & Supp. 2010).  Regarding additional compensation for dependents, the effective date will be the latest of the following dates:  (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b) (2010).  The "date of claim" for additional compensation for dependents is the date of the appellant's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110 (f), (n) (West 2002 & Supp. 2010); 38 C.F.R. § 3.401(b)(1) (2010).

The Board has reviewed all the evidence of record.  Despite her contentions, there is no evidence on file showing that the Veteran apprised VA of either the divorce from M.L.H. or the marriage to R.M.D. until June 2009.  Thus, she continued to receive benefits for her dependent spouse, M.L.H., for 4 years while she was not married to him.  Although she remarried in July 2005, she did not advise VA of this until four years after the fact.  There is no evidence to suggest that prior to June 2009 the Veteran provided any information to VA regarding her divorce and remarriage in 2005.  It was after all of the information was obtained that the appellant began receiving payments at the dependent rate on the basis of her marriage to R.

The Veteran failed to follow the strict requirements of notification of VA upon changes in her dependency status.  The law establishes the effective date of commencement of additional compensation for a spouse from the date of the Veteran's advising VA of her remarriage.

The Board finds that the appellant was married to her current spouse in June 2005. Nevertheless, she did not provide the proper documentation and information regarding her marriage, and that of her husband, until more than four years after the date of marriage.  As the Veteran did not provide VA with proof of her marriage within one year of the event, the proper effective date can be no earlier than the date that she notified VA of her marriage, i.e., June [redacted], 2009.  U.S.C.A. § 5110 (f), (n); 38 C.F.R. § 3.401(b)(1).  As such, the effective date for additional payment based on her husband as a dependent is July [redacted], 2009, the first day of the month following submission of the needed marriage information to the RO.  38 C.F.R. § 3.31.

An effective date prior to June [redacted], 2009 for the payment of additional benefits for the Veteran's dependent spouse R., is denied.  The claim must be denied due to the lack of entitlement under the law.  Sabonis v. West, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to an effective date for payment of additional benefits for dependent spouse, prior to June [redacted], 2009, is denied.



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


